In the United States Court of Federal Claims
                                         No. 05-1119 L
                                      Filed: May 13, 2015

****************************************
                                       *
ST. BERNARD PARISH GOVERNMENT          *
AND OTHER OWNERS OF REAL               *
PROPERTY IN ST. BERNARD PARISH         *
OR THE LOWER NINTH WARD OF THE         *
CITY OF NEW ORLEANS,                   *
                                       *
      Plaintiffs,                      *
                                       *
v.                                     *
                                       *
THE UNITED STATES,                     *
                                       *
      Defendant.                       *
                                       *
****************************************

                                            ORDER

       On May 6, 2015, the court convened a settlement conference at the United States District
Court for the Eastern District of Louisiana, during which the parties discussed three options:
mediation; certification or interlocutory appeal of the court’s May 1, 2015 Memorandum Opinion
And Order On Liability Regarding A Temporary Taking By Flooding to the United States Court
of Appeals for the Federal Circuit; or proceeding to final judgment.

       On May 13, 2015, the Government informed the court that it would need ninety days to
determine which of these options to pursue.

       Accordingly, the Government is ordered to file a notice informing the court of its decision
on or before August 10, 2015.

       IT IS SO ORDERED.

                                                    s/ Susan G. Braden
                                                    SUSAN G. BRADEN
                                                    Judge